Mr. Presiding Justice Burke dissenting: In Keeran v. Peoria, Bloomington & Champaign Traction Co., 277 Ill. 413 (page 419) the Supreme Court, in speaking of the Workmen’s Compensation Act, said: “The act divides employers and employees who have accepted the provisions of the act from employers and employees who have not accepted the provisions of the act, and it establishes a different rule in regard to the respective rights and liabilities of all employers and employees under the act from that which applies to employers and employees not under the act. ’ ’ The parties agree that both employers were bound by the Workmen’s Compensation Act. They were bound automatically. They were also bound by their own election. It follows that all employees of the respective parties, while engaged in the performance of the duties of their employment, were also bound by the act. The language of the first paragraph of section 29 of the act (par. 166, ch. 48, Ill. Rev. Stat. 1939 [Jones Ill. Stats. Ann. 143.44]) is unambiguous. I agree with the defendant that to say that the words “other persons bound by this act” as used in section 29 should be read “other employers bound by this act,” is, in effect, to rewrite the statute upon the assumption that the legislature inadvertently used the word 1 ‘person” instead of the word ‘ ‘ employer. ’ ’ The court is asked to ignore the literal text of the statute on the ground that otherwise the defendant, although found guilty of negligence, would escape responsibility for his own tort. This argument ignores the fact that section 29 does not nullify the liability of another employer or employee to respond in damages for negligence or wilful misconduct, but (1) transfers the right of action from the injured employee or his personal representative to the employer of the injured employee, and (2) fixes the limit of damages at an amount not exceeding the aggregate compensation payable under the act, in this case, $5,625.90. It is clear that Hoover Herman, the defendant, was bound by the act. Should he be injured, his compensation would be limited by the provisions of the act. So also, the extent of his liability is controlled and limited by the act. In my opinion, the judgment should be reversed and a judgment for costs entered against plaintiff.